Citation Nr: 1737334	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for headaches.

2.  Entitlement to a separate rating for memory loss, depression, anger, and social withdrawal, claimed as manifestations of the service-connected headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this case in January 2016 so that the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran and his spouse testified at a hearing before the undersigned VLJ in May 2016.  Accordingly, the January 2016 Board remand directives were at least substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A transcript of the May 2016 Board hearing is associated with the record.

At the May 2016 Board hearing, the Veteran testified that he last worked three years prior and had not sought employment since then due to his service-connected headaches.  Thus, the issue of entitlement to a TDIU has been raised as part of the increased rating issue on appeal, and has been listed among the issues on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a separate rating for memory loss, depression, anger, and social withdrawal, claimed as manifestations of the service-connected headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since July 18, 2011, it has been factually ascertainable that the Veteran's service-connected headaches have manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 50 percent, and no higher, for headaches have been met from July 18, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran testified at the May 2016 Board hearing that he has sought treatment at a VA medical facility for his headaches since the most recent VA treatment evidence of record was obtained.  However, in this decision the Board grants the Veteran entitlement to the highest schedular rating available for headaches.  The additional VA treatment records would therefore not lead to the grant of higher benefits.  As such, the Board concludes that a further remand of the issue to obtain those records is not necessary.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran was provided a VA examination as to his service-connected headaches in June 2012.  The June 2012 VA examination report provides the medical information necessary to fully address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at the May 2016 Board hearing that his headache symptoms have worsened since the June 2012 VA examination.  However, in this decision the Board grants the Veteran entitlement to the highest schedular rating available for headaches.  Any additional information that might be obtained in another VA examination would therefore not lead to the grant of higher benefits.  As such, the Board concludes that a further remand of the issue to provide the Veteran with another VA examination is not necessary.  See 38 C.F.R. § 3.327; see generally Sabonis, 6 Vet. App. at 430.

Thus, there is no indication in the record that any additional evidence that would materially affect the disposition of the claim decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his headaches.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that would materially affect the disposition of the claim decided herein and that might have been overlooked was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

The Veteran seeks a rating in excess of 30 percent for headaches.  The Veteran's increased rating claim was received on March 21, 2012.  See VA Form 21-4138, Statement in Support of Claim, received in March 2012.  Therefore, the relevant rating period is from March 21, 2011, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  Specifically, a higher rating may be awarded during the period from March 21, 2011, to March 20, 2012, if it was factually ascertainable that an increase in disability had occurred.  Otherwise, the effective date for any increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Relevant to the decision made herein, under Diagnostic Code 8100, a 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that Dorland's Illustrated Medical Dictionary 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."

In addition, regarding the criteria for a schedular 50 percent rating under Diagnostic Code 8100, the term "productive of" can be read as meaning "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  The term "inadaptability" is not defined in title 38 of the Code of Federal Regulations.  Furthermore, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work to qualify for a 50 percent rating.  See id. at 446.  Therefore, the phrase "severe economic inadaptability" does not mean a complete inability to work.

Turning to the relevant evidence of record, a May 2011 VA treatment note references the Veteran's headaches, but does not include a description of the nature, severity, or frequency of the headaches.  A July 18, 2011 VA neurology note indicates that the Veteran reported dull, sharp bifrontal headaches with radiation to the temples.  When severe, the headaches were associated with nausea, vomiting, and sensitivity to light and sound.  The Veteran reported that the headaches occur three times per week and last all day.  He treated the headaches by taking ibuprofen or Aleve and lying down in a dark room.  Subsequent treatment records show similar complaints.

At the June 2012 VA examination, the Veteran reported that his headaches are manifested by pain on both sides of the head and by stabbing, sharp pain in the forehead that radiates posteriorly.  In addition, the headaches are associated with nausea, vomiting, and sensitivity to light and last one to two days each.  The examiner indicated that the Veteran does not have characteristic prostrating attacks of migraine headache pain, but that he does have prostrating attacks of non-migraine headache pain more than once per month and that such attacks are considered very frequent and prolonged.

At the May 2016 Board hearing, the Veteran testified that he has two to three headaches per week.  When he gets a headache, he turns off the lights and goes to bed.  He also wears shaded glasses due to light sensitivity.  He last worked as a pipe fitter three years prior, but had not sought employment since because "My headaches just tie me down."  He has been prescribed medications for the headaches, but does not like to use them due to their side effects.

The Veteran is competent to report headaches and accompanying symptoms such as nausea, vomiting, and sensitivity to light.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in this regard as there has nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  As there is no evidence contrary to the Veteran's reports as to the nature, severity, and frequency of his headaches and the effects they have on his ability to work, the Board accepts his statements as probative evidence.  As such, the Board finds that the record reflects that the Veteran has multiple headaches per month; that the headaches are manifested by pain, nausea, and sensitivity to light; and that the headaches require the Veteran to rest in a quiet dark room.  The record shows that it is factually ascertainable that such symptoms have been present since July 18, 2011.

To be entitled to a 50 percent rating under Diagnostic Code 8100, the Veteran must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the Veteran's headaches are prostrating because they require him to lie down in a dark room.  In other words, they result in extreme exhaustion or powerlessness, and prevent him from performing work or activities of daily living.  Furthermore, the June 2012 VA examiner determined the Veteran's headaches to be prostrating in nature.

The Board also finds that the Veteran's headaches occur "very frequently."  In reaching this conclusion, the Board references the criteria for a 30 percent rating under Diagnostic Code 8100.  As noted above, a 30 percent rating is assigned when a Veteran has characteristic prostrating attacks an average of once a month over several months.  In this case the Veteran has had at least one, and many times multiple, headaches per week since July 18, 2011.  This is significantly more frequent than the average of one per month required for a 30 percent rating.  Given the significant difference between what the Veteran experiences and what is required for a 30 percent rating, the Board finds that the 50 percent rating criteria are more closely met in terms of frequency.  See 38 C.F.R. § 4.7.  Furthermore, the June 2012 VA examiner determined that the Veteran's headaches occur very frequently.  As such, the Board concludes that the Veteran's headaches occur very frequently.

The Board further finds that the Veteran's headaches are productive of severe economic inadaptability.  In so finding, the Board acknowledges that the Veteran may have worked for some of the relevant rating period.  However, a Veteran need not be totally unemployable for the headaches to be productive of severe economic inadaptability.  See Pierce, 18 Vet. App. at 446.  Moreover, the Veteran has indicated that he last worked sometime in 2012 or 2013 and has not looked for work since that time due to his headaches.  See May 2016 Board hearing transcript.  As discussed above, the Veteran has very frequent prostrating headaches.  The Veteran would be unable to work during such periods.  Given the frequency and severity of the headaches, the Board finds that they are productive of severe economic inadaptability.

The Board acknowledges that the Veteran has claimed that his service-connected headaches are also manifested by memory loss, depression, anger, and social withdrawal.  The issue of entitlement to separate ratings for those possible manifestations is discussed in the Remand section below.  Neither the Veteran nor his representative has raised any other issues pertaining to the rating for the service-connected headaches, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App.484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

In summary, the record reflects that, on July 18, 2011, the Veteran reported to a treatment provider that he was having very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  He has continued to have such manifestations since that time.  Although VA treatment records dated prior to July 18, 2011, reflect complaints of headaches, they do not show that it was factually ascertainable that the headaches were productive of symptoms most closely approximating those described in the 50 percent rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As such, the Board finds that it was factually ascertainable that an increase in disability occurred on July 18, 2011, and that the criteria for entitlement to a rating of 50 percent, and no higher, for headaches have been met from July 18, 2011.  See 38 C.F.R. § 3.400(o)(2).  A 50 percent rating is the highest schedular rating available under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, a schedular rating in excess of 50 percent may not be awarded.


ORDER

Entitlement to a rating of 50 percent, and no higher, for headaches is granted from July 18, 2011.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Separate Ratings

The Veteran has claimed that his service-connected headaches are also manifested by memory loss, depression, anger, and social withdrawal.  See May 2016 Board hearing transcript; "Appellant's Brief" received in December 2015.  The Board finds that the Veteran should be provided an examination to determine whether the Veteran's service-connected headaches are productive of such symptoms and, if so, to determine the nature and severity of those symptoms.

TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for a higher disability rating.  See Rice, 22 Vet. App. 447.  As the RO has not yet notified the Veteran of the factors pertinent to a claim for entitlement to a TDIU and has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Other Considerations

At the May 2016 Board hearing, the Veteran testified that he received treatment from the Veteran's Health Care System of the Ozarks in Fayetteville, Arkansas, and its associated community based outpatient clinic in Fort Smith, Arkansas, since the most recently dated VA treatment evidence of record.  On remand, updated VA treatment records from those VA facilities should be obtained and associated from the record.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to the issue of entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Veteran's Health Care System of the Ozarks in Fayetteville, Arkansas, and its associated community based outpatient clinic in Fort Smith, Arkansas, and associate the records with the record.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, likely etiology, and severity of his claimed memory loss, depression, anger, and social withdrawal.  The examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has memory loss, depression, anger, social withdrawal, and/or any other such symptoms that are considered manifestations of his service-connected headaches.  If so, the examiner should provide findings as to the nature and severity of those manifestations, to include a statement as to the actual or likely functional effects caused by such symptoms.

4.  Thereafter, undertake any further development deemed necessary, to include providing further VA examinations to determine the functional effects of the Veteran's service-connected disabilities.

5.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


